In re Cenia Physical Ther. & Rehab. Agy; Rehabclinics Inc.; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Third Circuit, No. CW95-0852; Parish of Rapides, 9th Judicial District Court, Div. “F”, No. 174,228.
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court granting RCI’s motion to arbitrate is reinstated. See Matthews-McCracken v. City of Plaquemine, 414 So.2d 756 (La.1982).
WATSON, J., would deny the application believing the court of appeal was correct.